Erin Whalen (Alaska Bar No. 1508067)
Eric P. Jorgensen (Alaska Bar No. 8904010)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: ewhalen@earthjustice.org
  ejorgensen@earthjustice.org

Attorneys for Plaintiffs Chilkat Indian Village of Klukwan et al.

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ALASKA

CHILKAT INDIAN VILLAGE OF                       )
KLUKWAN et al.,                                 )
                                                )
          Plaintiffs,                           ) Case No. 3:17-cv-00253-TMB
                                                )
                    v.                          )
                                                )
BUREAU OF LAND MANAGEMENT et                    )
al.,                                            )
                                                )
          Defendants,                           )
                                                )
             and                                )
                                                )
CONSTANTINE NORTH, INC. et al.,                 )
                                                )
          Intervenor-Defendants.                )
                                                )

                              NOTICE OF APPEAL




        Case 3:17-cv-00253-TMB Document 63 Filed 05/13/19 Page 1 of 5
       Notice is hereby given that Chilkat Indian Village Of Klukwan; Southeast

Alaska Conservation Council; Lynn Canal Conservation; and Rivers Without

Borders, a project of Tides Center, Plaintiffs in the above-named case, hereby

appeal to the United States Court of Appeals for the Ninth Circuit from the final

judgment of the District Court, dated and entered in this case on May 7, 2019

(Doc. 62), and all orders that gave rise to that judgment, including but not limited

to the Order on Motion for Summary Judgment and Cross Motion for Summary

Judgment, dated and entered March 15, 2019 (Doc. 61). Pursuant to Federal Rule

of Appellate Procedure 12(b) and Ninth Circuit Rule 3-2(b), Plaintiffs’

Representation Statement is attached hereto.

       Respectfully submitted this 13th day of May, 2019.

                             s/ Erin Whalen
                             Erin Whalen (Alaska Bar No. 1508067)
                             Eric P. Jorgensen (Alaska Bar No.
                             8904010)
                             EARTHJUSTICE

                             Attorneys for Plaintiffs Chilkat Indian Village of
                             Klukwan, Southeast Alaska Conservation
                             Council, Lynn Canal Conservation, and Rivers
                             Without Borders, a Project of Tides Center




NOTICE OF APPEAL
Chilkat Indian Village of Klukwan et al. v. BLM et al.,
Case No. 3:17-cv-00253-TMB                                                             1


        Case 3:17-cv-00253-TMB Document 63 Filed 05/13/19 Page 2 of 5
                           CERTIFICATE OF SERVICE

    I hereby certify that on May 13, 2019, a copy of foregoing NOTICE OF
APPEAL was served electronically on Dean Dunsmore and James F. Clark.

               s/ Erin Whalen
               Erin Whalen




NOTICE OF APPEAL
Chilkat Indian Village of Klukwan et al. v. BLM et al.,
Case No. 3:17-cv-00253-TMB                                                 2


        Case 3:17-cv-00253-TMB Document 63 Filed 05/13/19 Page 3 of 5
                        REPRESENTATION STATEMENT


Plaintiffs-Appellants

Names of parties:

       CHILKAT INDIAN VILLAGE OF KLUKWAN
       SOUTHEAST ALASKA CONSERVATION COUNCIL
       LYNN CANAL CONSERVATION
       RIVERS WITHOUT BORDERS, a project of TIDES CENTER

Names, address, telephone number, and emails of counsel:

       Erin Whalen
       Eric P. Jorgensen
       EARTHJUSTICE
       325 Fourth Street
       Juneau, AK 99801
       T: 907.586.2751
       E: ewhalen@earthjustice.org
          ejorgensen@earthjustice.org

Are counsel registered for Electronic Filing in the 9th Circuit?: Yes

Defendants-Appellees

Names of parties:

       BUREAU OF LAND MANAGEMENT
       BRIAN STEED, in his official capacity as Acting Director of the Bureau of
       Land Management
       CHAD PADGETT, in his official capacity as Alaska State Director of the
       Bureau of Land Management
       MARNIE GRAHAM, in her official capacity as Field Manager of the
       Bureau of Land Management Glennallen Field Office


NOTICE OF APPEAL
Chilkat Indian Village of Klukwan et al. v. BLM et al.,
Case No. 3:17-cv-00253-TMB                                                         3


        Case 3:17-cv-00253-TMB Document 63 Filed 05/13/19 Page 4 of 5
Name, address, telephone number, and email of counsel:

       Dean K. Dunsmore
       U.S. DEPARTMENT OF JUSTICE
       Environmental & Natural Resource Division
       222 W 7th Ave, #9, Rm 253
       Anchorage, AK 99513-7567
       T: 907.271.5071
       E: dean.dunsmore@usdoj.gov

Intervenor-Defendants-Appellees

Name of party:

       ALYU MINING CO., INC.
       HAINES MINING and EXPLORATION
       CONSTANTINE NORTH, INC

Names, addresses, telephone numbers, and emails of counsel:

       James F. Clark
       LAW OFFICE OF JAMES F. CLARK
       1109 C Street
       Juneau, Alaska 99801
       T: 907.586.0122
       E: jfclarkiii@gmail.com




NOTICE OF APPEAL
Chilkat Indian Village of Klukwan et al. v. BLM et al.,
Case No. 3:17-cv-00253-TMB                                              4


        Case 3:17-cv-00253-TMB Document 63 Filed 05/13/19 Page 5 of 5
